H>/& 00^4-cp
                                                                                                  .•.-„£..,   '.-VB4it,-i.




                                                                           ;::-r, wl^i •.•-.'.HPEALS
                                             IN THE                             -    "   ••   -EXA3
                                   FOURTEENTH COURT OF APPEALS         i
                                         HOUSTON.       TEXAS                  APR 02 2015
                                                                           CHRISTOPHER A. PRINE
Relator.                                            §             FROf4THE183rdPLERK
SAMUEL ROY JACKSON
                                                                  JUDICIAL DISTRICT COURT
Vs.

                                                                  HARRIS COUNTY.         TEXAS
RICK THALER (Director).
Texas Department of Corrections.                    §             Cause No.:        913043
 (TDCJ-CID).



                                 MOTION FOR BENCH WARRANT
                             PURSUANT TO PETITION FOR WRIT OF
                              HABEAS CORPUS. TCCP Art. 11.49
                                      (Vernon's Annotated)


        COMES NOW. Relator; Samuel Roy Jackson, in the above cause and caption,
and     presents this his MOTION FOR BENCH WARRANT to compel the Fourteenth Court
of Appeals to bench warrant Relator back to said court to represent himself
during the petition for writ of habeas corpus hearing conducted pertaining
to Relator's Petition for Writ of Habeas Corpus filed in the Fourteenth Court

of     Appeals    on March    13. 2015. In support of Relator's motion Relator shows
the Court the following:



        Article 11.49. T.C.C.P.. Vernon's Ann. - Order of Argument: The Applicant
shall have the right by himself or counsel to open and conclude the argument
upon trial under habeas corpus. Citing: Webb v. State. [Cr.App. 1976] 533 S.W.2d
780.     Criminal Law Key 641.4(1) Defendant has a Constitutional Right to self-
representation.




                                      RELATOR'S REQUEST

        I.    Relator. Samuel Roy Jackson, respectfully request that the Fourteenth
Court        of Appeals   beanch    warrant Relator         back to said Court and allow him


                                            -   1   -
to exercise his Constitutional Right to represent himself during habeas corpus

hearing conducted in said Court. Cause No. 913043 is the issue.


                                              Respectfully submitted by.




                                              TDC# 1268721
                                              9055 Spur 591
                                              Amarillo. TX 79107


                                              RELATOR/PETITIONER. Pro Se.




                          DECLARATION OF PENALTY UNDER PERJURY


     Ii   Samuel    Roy   JAckson.   hereby       declare   under penalty of perjury that

information   set   forth     in   this Motion for Bench Warrant is true and correct

according to my knowledge.

    SIGNED this the l           2015.


                                              Samuel Roy J^rcjtson
                                              TDCJ-ID# 1268721




                                          -   2   -